Citation Nr: 1720813	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  05-05 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 10 percent prior to November 30, 2015, and as 70 percent thereafter.

4.  Entitlement to an increased rating for bilateral hearing loss, rated as 10 percent prior to November 30, 2015, and as 60 percent thereafter.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to November 30, 2015.


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2002, May 2007, and August 2010 rating decisions Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In December 2006, the Board issued a decision denying the increased rating claim for PTSD.  This decision was vacated by a March 2008 Order of the United States Court of Appeals for Veterans Claims (Court), which issued a joint motion for remand and remanded the case for further action in accordance with the instructions in the joint motion.  

In July 2008, the Board remanded the appeals for additional development.  The Board then denied the increased rating claim for PTSD in a September 2011 decision.  However, that decision did not address all of the issues that were on appeal before the Board, as the record showed that the Veteran had properly appealed his service connection claims for hypertension and sleep apnea secondary to PTSD, and a claim for a compensable rating for hearing loss.  The Board therefore granted the Veteran's September 2011 motion for reconsideration of that decision.  The Board then remanded the claims in July 2014 for further development.  On remand, the Veteran was granted increased ratings and a TDIU, within the date frame as stated on the title page.


FINDING OF FACT

By an April 2017 statement, the Veteran requested that his appeal regarding the issues of entitlement to service connection for hypertension and sleep apnea, and for an increased rating for  PTSD and hearing loss, and for a TDIU prior to November 30, 2015, be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issues of entitlement to service connection for hypertension and sleep apnea, and for an increased rating for  PTSD and hearing loss, and for a TDIU prior to November 30, 2015, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204 (c). 

The Veteran's appeal was remanded in July 2014.  Following remand, his claim for a TDIU was granted, effective November 30, 2015, and his claims for increased ratings were also granted, with the higher ratings effective November 30, 2015.  In September 2016, a supplemental statement of the case was issued with respect to these claims.  In April 2017, the Veteran was informed that his appeal had been returned to the Board.  In response to that letter, in April 2017, the Veteran submitted a statement that he wished for his appeals to be dismissed or "closed."  The Board finds that the Veteran's statement of intention to withdraw the appeals satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeals, there remain no allegations of errors of facts or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to service connection for hypertension and sleep apnea, and for an increased rating for  PTSD and hearing loss, and for a TDIU prior to November 30, 2015, are dismissed.


ORDER

The claim of entitlement to service connection for sleep apnea is dismissed.

The claim of entitlement to service connection for hypertension is dismissed.

The claim of entitlement to an increased rating for PTSD, rated as 10 percent prior to November 30, 2015, and as 70 percent thereafter, is dismissed.

The claim of entitlement to an increased rating for bilateral hearing loss, rated as 10 percent prior to November 30, 2015, and as 60 percent thereafter, is dismissed.

The claim of entitlement to a TDIU prior to November 30, 2015, is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


